                  Case 2:20-bk-54794             Doc 9-1 Filed 10/23/20 Entered 10/23/20 10:18:55                           Desc
Label Matrix for local noticing                    Ally Bank
                                                 Exhibit  A - Label Matrix Page 1 of 1 Ally Financial
0648-2                                               PO Box 130424                                        PO Box 380901
Case 2:20-bk-54794                                   Roseville MN 551130004                               Minneapolis, MN 55438-0901
Southern District of Ohio
Columbus
Fri Oct 23 10:17:24 EDT 2020
Asst US Trustee (Col)                                BAC Home Loans Serv. LP                              Capital One
Office of the US Trustee                             4909 Savarse Circle                                  PO Box 30281
170 North High Street                                1-908-01-47                                          Salt Lake City, UT 84130-0281
Suite 200                                            Tampa, FL 33634-2413
Columbus, OH 43215-2417

Credit One Bank                                      Ethan Hill                                           FMC - Omaha Service Center
6801 S. Cimarron Road                                Sottile & Barile, LLC                                PO Box 542000
Las Vegas, NV 89113-2273                             7530 Lucerne Drive, Suite 210                        Omaha, NE 68154-8000
                                                     Cleveland, OH 44130-6557


(p)FIFTH THIRD BANK                                  GM Financial                                         Internal Revenue Service
MD# ROPS05 BANKRUPTCY DEPT                           PO Box 181145                                        P.O. Box 7346
1850 EAST PARIS SE                                   Arlington, TX 76096-1145                             Philadelphia, PA 19101-7346
GRAND RAPIDS MI 49546-6253


Sequium Asset Solutions, Inc.                        Edward A. Bailey                                     Katherine B. Brewer
1130 North Chase Park Suite 150                      Chapter 13 Trustee                                   Wood & Brewer, LLC
Marietta, GA 30067-6429                              130 E. Wilson Bridge Road                            470 Olde Worthington Road
                                                     Suite 200                                            Suite 200
                                                     Worthington, OH 43085-2391                           Westerville, OH 43082-9127

Michelle L. Sweeney                                  William M. Sweeney
1209 Chatham Ridge Road                              1209 Chatham Ridge Road
Westerville, OH 43081-3235                           Westerville, OH 43081-3235




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Fifth Third Bank                                     End of Label Matrix
5050 Kingsley Drive                                  Mailable recipients    16
MD#1MOC2N                                            Bypassed recipients     0
Cincinnati, OH 45263                                 Total                  16
